IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-59,939-03



                   EX PARTE TRACY LANE BEATTY, Applicant



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
    CAUSE NO. 241-0978-04 IN THE 241 ST JUDICIAL DISTRICT COURT
                           SMITH COUNTY

       Per curiam. A LCALA, J., filed a concurring statement. K EASLER, J., not
participating.

                                        ORDER

       This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5.1

       In August 2004, a jury found applicant guilty of the offense of capital murder. The

jury answered the special issues submitted pursuant to Article 37.071, and the trial court,

accordingly, set applicant’s punishment at death.


       1
        Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.
                                                                                    Beatty - 2

       This Court affirmed applicant’s conviction and sentence on direct appeal. Beatty

v. State, No. AP-75,010 (Tex. Crim. App. Mar. 11, 2009)(not designated for publication).

This Court denied relief on applicant’s initial post-conviction application for a writ of

habeas corpus. Ex parte Beatty, No. WR-59,939-02 (Tex. Crim. App. May 6, 2009)(not

designated for publication).2

       On August 5, 2015, applicant filed in the trial court a subsequent application for a

writ of habeas corpus. In the subsequent application, applicant asserts that he was denied

the effective assistance of both trial and appellate counsel and that the State violated his

due process rights “when it gave the jury a false impression that [the victim] withdrew her

consent for [him] to enter their home.” On August 11, 2015, this Court stayed applicant’s

execution.

       After reviewing applicant’s subsequent application, we find that he has failed to

satisfy the requirements of Article 11.071 § 5. Accordingly, the application is dismissed

as an abuse of the writ without reviewing the merits of the claims, and the stay of

execution is lifted. Art. 11.071 § 5(c).

       IT IS SO ORDERED THIS THE 14 th DAY OF OCTOBER, 2015.

Do Not Publish




       2
           On August 6, 2004, applicant filed with this Court an application for an original
writ of habeas corpus challenging two contempt orders. The Court denied him leave to
file that application on October 27, 2004. See Ex parte Beatty, No. WR-59,939-01 (no
written order issued).